Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Da Ryan Tarrell Simms, Appellant                      Appeal from the 368th District Court of
                                                      Williamson County, Texas (Tr. Ct. No. 14-
No. 06-18-00181-CR        v.                          2212-K277).       Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Da Ryan Tarrell Simms, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 14, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk